Opinion filed October 22, 2009 











 








 




Opinion filed October 22,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00027-CR
                                                    __________
 
                             RICHARD WILLIAM MILLER, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 396th District Court
 
                                                          Tarrant
County, Texas
 
                                               Trial
Court Cause No.  1106380D
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
jury convicted Richard William Miller, upon his pleas of guilty, of three
counts of aggravated robbery with a firearm and assessed his punishment at
confinement for thirty years for each offense.  We dismiss.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel
has provided appellant with a copy of the brief and advised appellant of his
right to review the record and file a response to counsel=s brief.  A response has
been filed.  Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.CEastland
2005, no pet.).
In
his response, appellant contends that the doctrine of double jeopardy prevented
the three count indictment for offenses occurring in one criminal transaction,
that his trial counsel provided  ineffective assistance by allowing appellant
to enter a guilty plea, and that the pretrial photo identification procedure
was impermissibly suggestive.  The Texas Court of Criminal Appeals stated in Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005), that the court of
appeals is to review appellant=s
pro se claims and examine the record in order to determine whether the record
reflects no reversible error and, therefore, the appeal should be dismissed or
whether arguable grounds exist and, therefore, new counsel should be
appointed.  We have complied with the requirements in Bledsoe and have
found no reversible error.
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.).
The
motion to withdraw is granted, and the appeal is dismissed.
 
PER CURIAM
 
October 22, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.